DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Feb 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see Remarks page 5 line 19, filed 24 Feb 2021, with respect to claim 57 have been fully considered and are persuasive.  The rejection of 24 Nov 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 5 line 26, filed 24 Feb 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 Nov 2020 has been withdrawn. 
Remarks page 6 line 4, filed 24 Feb 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 Nov 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 8, filed 24 Feb 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 Nov 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 14, filed 24 Feb 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 Nov 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 22, filed 24 Feb 2021, with respect to claim 51 have been fully considered and are persuasive.  The rejection of 24 Nov 2020 has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-6 and 51-57 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        24 Mar 2021